Citation Nr: 1645081	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-38 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
The Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for non-allopathic rib cage.

2. Entitlement to service connection for polyarthralgia affecting the hands, feet, and thorax.

3. Entitlement to service connection for osteopenia.

4. Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder.

5. Entitlement to an initial compensable disability rating for chronic sinusitis.

6. Entitlement to an initial compensable disability rating for allergic rhinitis.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife, Y.H.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to December 1999, from November 2001 to May 2002, and from June 2008 to May 2009, including service in Kosovo and in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in December 2012 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The December 2012 rating decision granted service connection for chronic sinusitis and allergic rhinitis and assigned 0 percent (noncompensable) disability ratings, and denied service connection for polyarthralgia, osteopenia, and non-allopathic rib cage.  The August 2013 rating decision granted an increased disability rating of 50 percent for major depressive disorder.  

In April 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The record indicates that the Veteran is no longer employed and that his lack of employment is connected to his service-connected disabilities.  As such, the question of entitlement to TDIU is before the Board under Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim of entitlement to a TDIU is part of an increased rating claim when raised by the record).  The title page reflects the Board's consideration of this issue.

The issues of entitlement to service connection for polyarthralgia and osteopenia, entitlement to compensable disability ratings for sinusitis and rhinitis, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the pendency of the appeal and prior to the propagation of the decsion, the Veteran indicated his intention to withdraw his claim of service connection for non-allopathic rib cage.


CONCLUSION OF LAW

The criteria for dismissal of the claim of service connection for non-allopathic rib cage have been met.  38 U.S.C.A. §§ 7104 (a), 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDINS AND CONCLUSION

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

At the Board hearing held in April 2016, which was reduced to writing in the form of a transcript, the Veteran withdrew his appeal for service connection for non-allopathic rib cage.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.


ORDER

The appeal for service connection for non-allopathic rib cage is dismissed.


REMAND

The Veteran seeks service connection for both osteopenia and polyarthralgia affecting the hands, feet, and thorax.  The claims were denied based on a November 2012 VA examination that found that the Veteran's complaints of pain were not the result of inflammatory arthritis but were attributable to the aging process.  The record shows that in January 2010 the Veteran was diagnosed with osteopenia.  This diagnosis and the significance, if any, in relation to the Veteran's complaints of pain in service were not addressed in the November 2012 VA examination.  At the Board hearing, the Veteran testified that he was told by his doctors that his complaints of joint pain were connected to his osteopenia.

The Veteran currently has a 50 percent disability rating assigned for his major depressive disorder and seeks a higher rating.  He testified at the Board hearing that his symptoms had worsened since his most recent VA examination in 2014 and that his medications and treatment regimen had changed.  In light of this testimony, the Board finds that an updated VA psychiatric examination is necessary on remand.

The Veteran currently has been granted service connection for chronic sinusitis and allergic rhinitis, which are rated as noncompensable or 0 percent disabling and seeks a higher rating.  At the Board hearing the Veteran testified that there were days he had difficulty breathing through his nose.  He also testified that Dr. Laguna had found a 50 percent obstruction in his right nasal passage, which would support the claim for a compensable rating.  The record does show some treatment at VA by Dr. Laguna, but does not show any evidence of obstruction, and obstruction is likewise not shown in the 2014 VA examination findings.  The 2014 VA examination findings, however, appear to be both cursory and a duplicate of 2012 VA examination findings and do not address the diagnosis by Dr. Laguna of severe chronic sinusitis.  The Board finds that an updated examination is needed to address the severity of the symptoms of both sinusitis and rhinitis and any overlap between these disabilities.

As noted, the Veteran's claims for higher disability ratings and the fact that the Veteran has been unemployed for some time raise the issue of entitlement to TDIU.  Any decisions regarding the issues listed above would be inextricably intertwined with the question of employability.  As such, a decision on the question of entitlement to TDIU must be deferred until after completion of the directives below.
  
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received all of the claimed disabilities on appeal and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should then obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources, to specifically include updated VA treatment records such as those by Dr. Laguna and Dr. Aviles as discussed in the Veteran's testimony at the Board hearing. 

2. Obtain an addendum opinion with respect to the Veteran's claims of service connection for osteopenia and polyarthritis, specifically with respect to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's osteopenia had its onset in service.  Specifically the examiner should address whether the Veteran's complaints of pain in service were evidence of onset of osteopenia.  The examiner should also address the significance, if any, of the VA examination in November 2015 and the opinion that the Veteran's symptoms are attributable solely to the aging process.

The examiner is asked to provide a statement of the rationale or basis for the opinions offered.  The examiner should have complete access to the VA electronic claims file, to include Virtual VA and VBMS records and all records obtained pursuant to the development specified above.

3. Afford the Veteran an appropriate VA examination to determine the current nature and severity of his major depressive disorder.  The examiner should address the recent treatment and changes in the Veteran's medication and whether these are indicative of a worsening of the disability.  The examiner should also discuss the impact, if any, of the Veteran's symptomatology on his ability to maintain reasonably gainful employment, to include dealing with stress, interacting with figures of authority and the general public, and maintaining concentration and following instructions.  

The examiner should provide a statement of the rationale or basis for any opinion rendered.  The examiner should have complete access to the VA electronic claims file, to include Virtual VA and VBMS records and all records obtained pursuant to the development specified above.

4. Afford the Veteran an appropriate VA examination to determine the current nature and severity of his chronic sinusitis and allergic rhinitis.  The examiner should provide a specific description of the symptoms of the Veteran's sinusitis and rhinitis and any overlap, to specifically include the Veteran's complaints that he cannot breathe through his nose and that Dr. Laguna described a 50 percent obstruction in the right nasal passage.  The examiner should also specifically address the findings in the previous VA examinations and provide a narrative discussion of the Veteran's disability picture relative to his sinusitis and rhinitis.

The examiner should also address the effects, if any, of the Veteran's sinusitis and rhinitis on his ability to maintain substantially gainful employment, including the amount of sick leave required and any attendance issues related to his symptoms.

The examiner should provide a statement of the rationale or basis for any opinion rendered.  The examiner should have complete access to the VA electronic claims file, to include Virtual VA and VBMS records and all records obtained pursuant to the development specified above.

5. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


